            Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 SAMUEL MASON
 18011 O’Hara Circle
 Olney, Maryland 20832

       Plaintiff,
 v.                                                Civil Action No. ___________________

 NETCOM TECHNOLOGIES, INC.
 7676 Standish Place
 Rockville, Maryland 20855

        SERVE ON:
        Jason D. Smolen
        7124 Armat Drive
        Bethesda, Maryland 20817

       Defendant.


                             COMPLAINT AND JURY DEMAND

       Plaintiff Samuel Mason (“Plaintiff” or “Mr. Mason”), by and through his undersigned

counsel, James M. Ray. II and Ray Legal Group, LLC, hereby files suit against Netcom

Technologies, Inc. and states as follows:


                              THE NATURE OF THE ACTION

       This is Plaintiff’s civil action against Netcom Technologies, Inc., seeking damages and/or

other legal relief for the Defendants’ violation of Mr. Mason’s rights under the False Claims Act

retaliation provisions, codified at 31 U.S.C. § 3730(h).

                                         THE PARTIES

       1.      Plaintiff Samuel Mason is a Maryland citizen and a resident of Montgomery

County, Maryland.
             Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 2 of 8



        2.       Defendant Netcom Technologies, Inc. (the “Defendant” or “Netcom”) is a

Maryland corporation with its principal office located in Montgomery County, Maryland.

        3.       The Defendant, at all times, was acting through its employees, servants, agents, or

other affiliates as to the matters alleged herein.

                                   JURISDICTION & VENUE

        4.       This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331.

        5.       The Plaintiff’s cause of action is authorized by 31 U.S.C. § 3730(h). The Plaintiff

has a right to jury trial.

        6.       Venue is proper in this District under 28 U.S.C. § 1391, where a substantial part of

the events giving rise to Plaintiff’s claims occurred, and where the Defendant resides.

        7.       The Plaintiff has complied with all conditions precedent, administrative

requirements, and/or legal preconditions to properly file and pursue this civil action and has

exhausted any and all required administrative remedies. This civil action is lawfully filed in this

Court. All conditions precedent have occurred or been performed.

                             FACTS COMMON TO ALL COUNTS

        8.       In August of 2017, Mr. Mason became employed by the Defendant as a Lead

Technician.

        9.       In September 2018, the Defendant assigned Mr. Mason to work at the Washington

Navy Yard. At the Washington Navy Yard, Mr. Mason installed CAT 5 fiber cable and an

emergency alert system made by Alertus Technologies (“Alertus”).             The Defendant was a

subcontractor for Alertus under a contact between Alertus and the United States Government/DOD

to install Alertus’ emergency alert system at the Washington Navy Yard. Alertus’ contract with

the United States Government, and the Defendant’s subcontract with Alertus, were subject to the



                                                     2
             Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 3 of 8



provisions of the McNamara-O'Hara Service Contract Act of 1965 (“the SCA”), codified at 41

U.S.C. §§ 6701–6707.        Under § 6703, “[t]he contract and bid specification shall contain a

provision specifying the minimum wage to be paid to each class of service employee engaged in

the performance of the contract or any subcontract, as determined by the Secretary or the

Secretary's authorized representative, in accordance with prevailing rates in the locality, or, where

a collective-bargaining agreement covers the service employees, in accordance with the rates

provided for in the agreement, including prospective wage increases provided for in the agreement

as a result of arm's length negotiations. § 6703(1) (emphasis added).

        10.      The Defendant failed to pay Mr. Mason and other cable technicians the “prevailing

rate[] in the locality” as required by the SCA. The “prevailing rate” for the work being performed

by Mr. Mason in the Defendant’s employ was $29.31/hour, but the Defendant only paid Mr. Mason

at the rate of $23.00/hour and similarly paid other employees less than the “prevailing rate[] in the

locality.”

        11.      Beginning in November 2018, Mr. Mason and other technician employees began

asking their managers whether the work being performed by them should be paid at the prevailing

wage scale because the work was being performed under a federal contact and at the Washington

Navy Yard. Mr. Mason and the other technician employees did not receive any clear response

from the Defendant; in one instance, Mr. Mason asked Mike Gammell, the Defendant’s Chief

Sales Officer, about the scale pay rate for the Washington Navy Yard job; Mr. Gammell responded

by chuckling and saying that Mr. Mason should ask Ryan Rea (the Defendant’s Chief Operating

Officer).     Because of the lack of response from the Defendant, Mr. Mason contacted the

Department of Labor, which is responsible for enforcement of the SCA. See § 6705 (Recovery of

amounts underpaid to employees); § 6707 (“Sections 6506 and 6507 of this title govern the



                                                 3
            Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 4 of 8



Secretary's authority to enforce this chapter, including the Secretary's authority to prescribe

regulations, issue orders, hold hearings, make decisions based on findings of fact, and take other

appropriate action under this chapter.”); § 6701(2) (“The term ‘Secretary’ means the Secretary of

Labor.”).

       12.     Mr. Mason completed his work at the Washington Navy Yard in approximately

March 2019 while the Department of Labor investigation was continuing. The Defendant assigned

Mr. Mason to another location at the Montgomery County school system.

       13.     On September 24, 2019, the Defendant’s management met with the foreman and

Lead Technicians. During the meeting, the issue of scale paying jobs was mentioned. At that

point, Roy Rea, the Chief Executive Officer, began making derogatory and disparaging remarks

directed at Mr. Mason. Roy Rea stated, “Sam, I have no animosity,” in front of others, suggesting

that Mr. Mason had done something inappropriate. Mr. Roy Rea’s comments were recognized by

other Netcom employees as unusual; Teresa Fredericks, who was Mr. Mason’s Project Manager,

asked Mr. Mason the next day, September 25, 2019, “Why did Roy keep mentioning your name?

Why did he say that he had no animosity toward you, but kept bringing up your name?”

       14.     Although Mr. Mason was not aware of the status of the Department of Labor’s

investigation, Mike Gammell stated during the September 24, 2019 meeting that Mr. Mason and

the other employees would receive their back pay within a few days, which did not occur.

       15.     The Department of Labor determined that the Defendant had not paid Mr. Mason

and the other employees the “prevailing rate” as required under the SCA for the period from

September 1, 2018 through October 12, 2019. On November 19, 2019, the Defendant paid Mr.

Mason gross wages in the amount of $5,340.69. The Defendant, through its then Human

Resources Manager, certified to the Department of Labor that the awarded amount had been paid



                                                4
          Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 5 of 8



to Mr. Mason. The Defendant, through its then Human Resources Manager, also certified “that I

have not and will not retaliate against the above-named employee for accepting this payment and

I have not and will not ask the employee to return all or part of this payment to me.”

       16.       The Department of Labor also awarded back pay to the other technicians who

worked for the Defendant at the Washington Navy Yard.

       17.       On November 25, 2019, only six (6) days after Mr. Mason received the amounts

awarded to him by the Department of Labor for the Defendant’s violation of the SCA, the

Defendant terminated Mr. Mason’s employment. The November 25, 2019 termination letter

states, “We have carefully reviewed the business direction that we believe we are best suited to

pursue. That review has determined that the services you provide will no longer be needed.”

       18.       The Defendant’s termination of Mr. Mason’s employment was in direct retaliation

for Mr. Mason’s inquiries about the pay scale, his contacting the Department of Labor directly

about the Defendant’s violation of the SCA, his participation in the Department of Labor

investigation, and, ultimately, his (and others) successfully obtaining and being paid back wages

owed by the Defendant.

       19.       Prior to his termination, Mr. Mason received favorable performance reviews from

the Defendant.

                                            COUNT I
                          Retaliation in Violation of 31 U.S.C. § 3730(h)

       20.       The Plaintiff incorporates the preceding paragraphs as if set fully herein.

       21.       31 U.S.C. § 3730(h) provides that “[a]ny employee, contractor, or agent shall be

entitled to all relief necessary to make that employee, contractor, or agent whole, if that employee,

contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other

manner discriminated against in the terms and conditions of employment because of lawful acts

                                                   5
          Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 6 of 8



done by the employee, contractor, agent or associated others in furtherance of an action under this

section or other efforts to stop 1 or more violations of this subchapter [of the False Claims Act, 31

U.S.C § 3729, et seq.].” 31 U.S.C. § 3730(h)(1).

       22.     The Defendant violated the False Claims Act by submitting false and fraudulent

billing directly to the United States Government, or indirectly through Alertus, seeking payment

of work performed by Mr. Mason and other employees at the prevailing wage rate while paying

Mr. Mason and the other employees at a lower wage rate. The Defendant also violated the False

Claims Act by representing and certifying directly to the United States Government, or indirectly

through Alertus, that Mr. Mason and the other employees were being paid at the prevailing wage

rate as required by the SCA.

       23.     Mr. Mason engaged in efforts to stop one (1) or more violations of the False Claims

Act when making inquiries with the Defendant, and complaining, about the prevailing pay rate at

the Washington Navy Yard, by contacting the Department of Labor concerning the Defendant’s

failure to pay the prevailing wage rate required under the SCA, and by participating in the

Department of Labor’s investigation. Mr. Mason had an objectively reasonable belief that the

Defendant was violating the False Claims Act and Mr. Mason’s actions were designed to stop the

Defendant’s fraudulent actions. Accordingly, Mr. Mason was engaged in protected activity.

       24.     The Defendant knew about the protected activity undertaken by Mr. Mason,

including his inquires and complaints made directly with the Defendant, his contacting the

Department of Labor, his participation in the Department of Labor investigation, and the award of

back pay by the Department of Labor shortly before the Defendant terminated Mr. Mason’s

employment.

       25.     The Defendant terminated Mr. Mason’s employment as a direct result of Mr.



                                                 6
            Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 7 of 8



Mason’s protected activity.

       26.     Under 31 U.S.C. § 3730, an employee “shall be entitled to all relief necessary to

make that employee, contractor, or agent whole [including] reinstatement with the same seniority

status that employee, contractor, or agent would have had but for the discrimination, 2 times the

amount of back pay, interest on the back pay, and compensation for any special damages sustained

as a result of the discrimination, including litigation costs and reasonable attorneys' fees.”

       WHEREFORE, Plaintiff Samuel Mason respectfully prays that this Court grant the

following relief:

       a.      Compensation for back pay, front pay, and compensation for other lost employment

               benefits, liquidated damages, compensatory damages, and costs and reasonable

               attorneys’ fees against the Defendant in the amount in excess of Seventy-Five

               Thousand Dollars ($75,000.00);

       b.      Reinstatement; and

       c.      Any and all additional relief as the Court may deem just and proper.

                                                     Respectfully Submitted,

                                                     RAY LEGAL GROUP, LLC

                                               By:      /s/ James M. Ray
                                                     James M. Ray, II (#012773)
                                                     jim.ray@raylegalgroup.com
                                                     8720 Georgia Avenue, Suite 803
                                                     Silver Spring, Maryland 20910
                                                     Phone: (301) 755-5656
                                                     Fax: (301) 755-5627

                                                     Attorneys for Plaintiff




                                                  7
  Case 8:20-cv-03558-PWG Document 1 Filed 12/08/20 Page 8 of 8



                         PRAYER FOR JURY TRIAL

Plaintiff Samuel Mason demands a trial by jury as to all issues so triable.


                                             /s/ James M. Ray, II
                                          James M. Ray, II




                                         8
